Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 06/01/2021, in which, claim(s) 1-20 are pending.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2021, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Specification
The abstract of the disclosure is objected to because the abstract is lengthy, more than 150 words allowed.  Correction is required.  See MPEP § 608.01(b).


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings filed on 06/01/2021 is/are accepted by The Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willebeek-LeMair et al. (Pub. No.: US 20110099631 A1; hereinafter Willebeek) in view of Pareek et al. (Pat. No.: US 10685575 B1; hereinafter Pareek).
Regarding claims 1, 9, 17, Willebeek discloses a method comprising: 
determining, by a first inspection device of a network, that a second inspection device is disposed within the network, the first inspection device and the second inspection device each configured to inspect traffic sent through the network (detecting the multiple intrusion prevention system (IPS) in the network and their filtering capabilities [Willebeek; ¶29-30, 39-51; Figs. 1A-1B and associated text]); 
receiving, at the first inspection device, a first indication that the second inspection device is capable of performing a first type of inspection (the IPS knows all the IPSs filters capabilities [Willebeek; ¶29-30, 39-51; Figs. 1A-1B and associated text]);
receiving, at the first inspection device, a packet that is to be sent through the network along a path that includes the second inspection device (the second IPS determines if the packet passthrough the first IPS was inspected [Willebeek; ¶32-42); and 
based at least in part on the path including the second inspection device, refraining from performing the first type of inspection on the packet at the first inspection device such that the second inspection device performs the first type of inspection on the packet (when the first IPS did not inspect the package, inspect it based on the filter set, and skip the inspecting if the first IPS inspected the package [Willebeek; ¶29-30, 39-51; Figs. 1A-1B and associated text]).
Willebeek discloses IPS knowing others IPSs filter set and packet routing path. Willebeek does not explicilty discloses receiving, at the first inspection device and from the second inspection device, a first indication that the second inspection device is capable; however, in a related and analogous art, Pareek teaches this feature.
IN particular, Pareek teaches multiple inspection device communicate with the main inspection device their location and filtering capabilities, so that the main inspection can route packages to set inspection devices such that the path would not collision and inspect the same thing to avoid redundancy [Pareek; 4:51-67, 5:1-67, 6:1-67, 10:27-67]. It would have been obvious before the effective filing date of the claimed invention to modify Willebeek in view of Pareek with the motivation to avoid collision and redundant inspection [Pareek; 4:51-67].

Regarding claims 2, 10, 18, Willebeek-Pareek combination discloses further comprising associating metadata with the packet, the metadata indicating that the first inspection device refrained from performing the first type of inspection on the packet (includes a unique identifier to the inspect packet to determiners what is already performed on the package [Willebeek; ¶30-31]).

Regarding claims 3, 11, 19, Willebeek-Pareek combination discloses further comprising: performing a second type of inspection on the packet at the first inspection device, the second type of inspection different than the first type of inspection (performed the filter set that was not performed yet, for instance, if IPS2 performed set A&B, IPS3 can performed set C [Willebeek; ¶29-30, 39-51; Figs. 1A-1B and associated text]); 
associating metadata with the packet, the metadata indicating that the first inspection device performed the second type of inspection on the packet (includes a unique identifier to the inspect packet to determiners what is already performed on the package [Willebeek; ¶30-31]); and 
refraining from performing the second type of inspection at the second inspection device based at least in part on the metadata (skipped the inspecting filter was already performed [Willebeek; ¶29-30, 39-51; Figs. 1A-1B and associated text]).

Regarding claims 6 and 14, Willebeek-Pareek combination discloses wherein refraining from performing the first type of inspection on the packet at the first inspection device is further based at least in part on determining that the second inspection device is more capable to perform the first type of inspection than the first inspection device (determine such that IPS3 can performed all filters set A, B & C [Willebeek; ¶29-30, 39-51; Figs. 1A-1B and associated text]).

Regarding claims 7 and 15, Willebeek-Pareek combination discloses further comprising, based at least in part on receiving the first indication, altering a configuration of the first inspection device such that the first inspection device refrains from performing the first type of inspection on subsequent packets that are to be sent along the path through the network (change the tag to determine the proper IPS filter to performed [Willebeek; ¶32-42]).

Regarding claims 8 and 16, Willebeek-Pareek combination discloses further comprising: 
sending, to the second inspection device, a second indication that the first inspection device is capable of performing a second type of inspection that is different than the first type of inspection (includes a unique identifier to the inspect packet to determiners what is already performed on the package [Willebeek; ¶30-31], performed the filter set that was not performed yet, for instance, if IPS2 performed set A&B, IPS3 can performed set C [Willebeek; ¶29-30, 39-51; Figs. 1A-1B and associated text]); and 
based at least in part on receiving the second indication, altering a configuration of the second inspection device such that the second inspection device: 
performs the first type of inspection on subsequently received packets that are to be forwarded from the second inspection device to the first inspection device; and refrains from performing the second type of inspection on the subsequently received packets (the IPS will performing for which they are capable and pass on the packets, the IPS does not performed inspection and filter if previously performed [Willebeek; ¶29-30, 39-51; Figs. 1A-1B and associated text]).

Claim(s) 4-5, 12-13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willebeek-Pareek combination further in view of Gooch et al. (Pub. No.: US 20100142371 A1; hereinafter Gooch).
Regarding claims 4, 12, 20, Willebeek-Pareek combination does not explicilty discloses further comprising establishing a secure communication channel between the first inspection device and the second inspection device based at least in part on determining that the second inspection device is disposed within the network, wherein the first indication is received via the secure communication channel; however, in a related and analogous, Gooch teaches this feature.
In particular, Gooch teaches establishing of tunnel between IP_s3 and IP_S1 to IP_SN, such that all identified packets are secured tunnel encapsulated [Gooch; ¶36-52; Figs. 3-4 and associated text]. It would have been obvious before the effective before the effective filing date of the claimed invention to modify Willebeek-Pareek combination in view of Gooch with the motivation to secure packets.

Regarding claims 5 and 13, Willebeek-Pareek-Gooch combination discloses further comprising sending a second indication that the first inspection device is capable of performing the first type of inspection or a second type of inspection to the second inspection device via the secure communication channel (all identified packets are secured tunnel encapsulated [Gooch; ¶36-52; Figs. 3-4 and associated text]). The motivation is to secure all packets.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432